TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 7, 2014



                                     NO. 03-13-00294-CV


                                   Sergio Gardea, Appellant

                                                v.

    GMAC Mortgage, LLC Successor by Merger to GMAC Mortgage Corporation, Its
                      Successor and/or Assigns, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 7, 2013. Having

reviewed the record, the Court holds that Sergio Gardea has not prosecuted his appeal and did

not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.